DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Booth (2018/0322527) in view of Seel et al. (2020/0125631) [Seel].
Regarding claims 1, 13, and 20, Booth discloses a system comprising: 
a memory that stores instructions; and a processor that executes the instructions to perform operations (fig. 1 paragraph 0049), the operations comprising: 
providing a video presentation layer that generates a page framework for a website (video as rich media content, paragraph 0051, where properties of web portal defined by CSS properties paragraph 0055); 
providing a video control presentation layer for providing video controls for media content presented on a webpage of the website (rich media player, paragraph 0051); and 

Booth fails to disclose the respective layers are for each page of a website.
In an analogous art, Seel teach integrating cascading style sheets (CSS) as part of a universal template for controlling the layout of a website, providing the benefit of simplifying the development of layouts for web-based applications (paragraphs 0009-0010 and 0015-0016).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of Booth to include the respective layers are for each page of a website, as suggested by Seel, for the benefit of simplifying the development of layouts for web-based applications, particularly by third party developers.

Regarding claim 2, Booth and Seel disclose the system of claim 1, wherein the operations further comprise providing a time/user action presentation layer for presenting content related to time or the actions performed by the user (user interface allowing for interactions by a user, Booth paragraph 0060).

Regarding claim 3, Booth and Seel disclose the system of claim 1, wherein the operations further comprise providing a time/user action layer for controlling time/user action-based actions (user interface allowing for interactions by a user, Booth paragraph 0060).

Regarding claim 4, Booth and Seel disclose the system of claim 1, wherein the operations further comprise providing a tracking layer for analyzing and tracking user interactions conducted by the user with each webpage of the website (Booth paragraph 0071).



Regarding claim 6, Booth and Seel disclose the system of claim 1, wherein the operations further comprise providing a page setup component for a site administrator of the website to facilitating setting of the media content for each video page of the website (Seel paragraph 0015).

Regarding claim 7, Booth and Seel disclose the system of claim 1, wherein the operations further comprise detecting a type of user device utilized by the user to access the website (Booth paragraph 0055).

Regarding claim 8, Booth and Seel disclose the system of claim 1, wherein the operations further comprise detecting a connection speed of a user device utilized by the user to access the website (Booth paragraph 0056).

Regarding claims 9 and 14-15, Booth and Seel disclose the system and method of claims 1 and 13, wherein the operations further comprise adjusting a resolution of the media content in response to detecting a type of user device utilized by the user to access the website, a connection speed of a user device utilized by the user to access the website, or a combination thereof (multiple types 

Regarding claim 10, Booth and Seel disclose the system of claim 1 wherein the operations further comprise adjusting a type of the media content for each webpage in response to detecting a type of user device utilized by the user to access the website, a connection speed of a user device utilized by the user to access the website, or a combination thereof (Booth paragraph 0070).

Regarding claim 11, Booth and Seel disclose the system of claim 1, wherein the operations further comprise tracking a number of plays of the media content, a pausing of the media content, a rewinding of the media content, a fast-forwarding of the media content, a stopping of the media content, any user interaction with the media content, or a combination thereof (Booth paragraph 0071).

Regarding claim 12, Booth and Seel disclose the system of claim 11, wherein the operations further comprise adjusting the media content to be presented to the user via each webpage based on the tracking (Booth paragraph 0070).

Regarding claim 16, Booth and Seel disclose the method of claim 13, further comprising presenting a multi-column layout for a webpage of the website that features separate media content in each column of the multi- column layout (Seel paragraph 0012).

Regarding claim 17, Booth and Seel disclose the method of claim 13, further comprising presenting a multi-tile layout for a webpage of the website that features separate media content in each tile of the multi-tile layout (Seel paragraph 0011).

Regarding claim 18, Booth and Seel disclose the method of claim 13, further comprising displaying controls to the user for controlling media content on each webpage of the website, wherein the controls are adapted to a type of user device utilized by the user (Booth paragraphs 0050 and 0060).

Regarding claim 19, Booth and Seel disclose the method of claim 13, but fail to disclose enabling the media content to be play looped when the user access the website.
Examiner takes official notice that looping video accessed via a website was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Booth and Seel to include enabling the media content to be play looped when the user access the website.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421